Determinations of respondent Commissioner, both dated May 4, 2003, dismissing petitioners from their positions as New York City police officers, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael D. Stallman, J.], entered December 24, 2003) dismissed, without costs.
Substantial evidence (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]) supports the hearing officer’s findings that petitioners perjured themselves when they testified at the trial of a fellow officer on charges stemming from that officer’s allegedly fatal use of a choke hold upon a civilian. The evidence duly credited by the hearing officer (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]) persuasively supports the inference that petitioners lied when they testified that upon reaching the scene they observed that the civilian was conscious and resisting arrest. The penalties imposed are not shocking to our sense of fairness (see Matter of Sweeney v Safir, 267 AD2d 99 [1999], lv denied 95 NY2d 753 [2000]). Concur—Andrias, J.P., Friedman, Marlow, Gonzalez and Catterson, JJ.